Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 23 uses means plus function language, and is thereby interpreted according to 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The following is an explanation of the interpretation of the structures from the specification that correspond to the claimed means plus function limitations:
	“means for storing” corresponds to registers 20 of fig. 1
	“means for decoding” corresponds to decode unit 18 of fig. 1
	“means for performing” corresponds to processing circuitry 12 of fig. 1




	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-11, 15-18, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zohar et al., US Patent Application Publication 2014/0032881 (hereinafter Zohar).
	Regarding claim 1, Zohar teaches:
A data processing apparatus comprising: register storage circuitry having a plurality of registers to store data elements (see e.g. fig. 3A, para. [0062]); decoder circuitry responsive to a data processing instruction to generate control signals (see e.g. para. [0048]), the data processing instruction specifying in the plurality of registers: a first source register and a second source register (see e.g. para. [0071] data operands in a first and second register); and processing circuitry responsive to the control signals to perform a dot product operation comprising: extracting at least a first data element and a second data element from each of the first source register and the second source register (see e.g. para. [0070-2], A0-A3 and B0-B3 are extracted for a dot-product operation); performing multiply operations of multiplying together at least first data element pairs and second data element pairs (see e.g. para. [0077], data elements are multiplied together); and summing results of the multiply operations (see e.g. para. [0078]), wherein each of the first source register and the second source register comprises a plurality of independent intra-register lanes (see e.g. para. [0070-2], registers are divided into independent lanes based on value width) and the processing circuitry is responsive to the 
Regarding claim 2, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein the data processing instruction further specifies in the plurality of registers an output register, and wherein summing the results of the multiply operations further comprises applying a result of the summing to the output register (see e.g. para. [0071]). 
Regarding claim 5, Zohar teaches:
The data processing apparatus as claimed in claim 2, wherein widths of the first source register, of the second source register, and of the output register are equal (see e.g. para. [0071]). 
Regarding claim 7, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein a width of the first source register is equal to a combined size of all data elements extracted from the first source register in the dot product operation (see e.g. para. [0072]). 
Regarding claim 8, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein a width of the second source register is equal to a combined size of all data elements extracted from the second source register in the dot product operation (see e.g. para. [0072]). 
Regarding claim 9, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein the dot product operation further comprises extracting at least a third data element and a fourth data element from each of the first source register and the second source register, performing further multiply operations of multiplying together at least third data element pairs and fourth data element pairs, and summing results of the further multiply operations with the results of the multiply operations (see e.g. para. [0072-9]). 

The data processing apparatus as claimed in claim 1, wherein a size of each intra-register lane is equal to a combined size of all data elements extracted from each intra-register lane of the first source register in the dot product operation (see e.g. para. [0072-9]). 
Regarding claim 11, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein a size of each intra-register lane is equal to a combined size of all data elements extracted from each intra-register lane of the second source register in the dot product operation (see e.g. para. [0072-9]). 
Regarding claim 15, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein the multiply operations and adding are integer operations (see e.g. para. [0069]). 
Regarding claim 16, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein values held in the first source register and in the second source register are signed values (see e.g. para. [0066]). 
Regarding claim 17, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein values held in the first source register and in the second source register are unsigned values (see e.g. para. [0066]). 
Regarding claim 18, Zohar teaches:
The data processing apparatus as claimed in claim 1, wherein the multiply operations and adding are floating-point operations (see e.g. para. [0070]). 
	Claim 21 is rejected for reasons corresponding to those given above for claim 1.
Claim 22 is rejected for reasons corresponding to those given above for claim 1.
Claim 23 is rejected for reasons corresponding to those given above for claim 1.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of Moyer et al., US Patent Application Publication 2007/0239968 (hereinafter Moyer).
	Regarding claim 3, Zohar teaches:
The data processing apparatus as claimed in claim 2.
Zohar fails to explicitly teach wherein the output register is an accumulator register and the dot product operation is a dot product and accumulate operation which further comprises loading an accumulator value from the accumulator register and summing the results of the multiply operations with the accumulator value. 
Moyer teaches performing a dot product and outputting to an accumulator as well as summing the results of multiply operation with an existing accumulator value (see e.g. para. [0028-9]).
	Accumulation is a known aspect of dot product processing. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and Moyer such that the output register is an accumulator register and the dot product operation is a dot product and accumulate operation which further comprises loading an accumulator value from the accumulator register and summing the results of the multiply operations with the accumulator value. 
Regarding claim 4, Zohar teaches:
The data processing apparatus as claimed in claim 2, wherein the decoder circuitry is responsive to a further data processing instruction to generate further control signals, the data processing instruction specifying in the plurality of registers the output register (see e.g. para. [0072-9]).
Zohar fails to explicitly teach the data processing instruction specifying in the plurality of registers an accumulator register, and the processing circuitry is responsive to the further control signals to perform an accumulate operation comprising: loading an accumulator value from the accumulator register and a summation value from the output register; summing the accumulator value and the summation value; and storing a result of the summing in the accumulator register. 
Moyer teaches performing a dot product and outputting to an accumulator as well as summing the results of multiply operation with an existing accumulator value (see e.g. para. [0028-9]).
	Accumulation is a known aspect of dot product processing. Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and Moyer such that the data processing instruction specifying in the plurality of registers an accumulator register, and the processing circuitry is responsive to the further control signals to perform an accumulate operation comprising: loading an accumulator value from the accumulator register and a 
Regarding claim 6, Zohar in view of Moyer teaches or suggests:
The data processing apparatus as claimed in claim 3, wherein widths of the first source register, of the second source register, of the output register, and of the accumulator register are equal (see e.g. Zohar para. [0071], Moyer para. [0028-9], the width of registers is a design choice that would include using 64-bit registers described in Zohar along with the 64-bit accumulator of Moyer). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of Ginzburg et al., US Patent Application Publication 2011/0153707 (hereinafter Ginzburg).
Regarding claim 12, Zohar teaches:
The data processing apparatus as claimed in claim 1.
Zohar fails to explicitly teach wherein the data processing instruction specifies a repeated intra-register lane and a selected source register of the first source register and the second source register, and the processing circuitry is responsive to the control signals to reuse content of the repeated intra-register lane for all lanes of the selected source register.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and Ginzburg such that the data processing instruction specifies a repeated intra-register lane and a selected source register of the first source register and the second source register, and the processing circuitry is responsive to the control signals to reuse content of the repeated intra-register lane for all lanes of the selected source register. This would have simplified processing when one matrix value needs to be multiplied by a plurality of other matrix values. This would have also allowed for reducing the number of instructions/register accesses necessary to implement matrix multiplication when one matrix value needs to be multiplied by a plurality of other matrix values.

Claims 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (see MPEP 2144.04(IV).
Regarding claim 13, Zohar teaches:
The data processing apparatus as claimed in claim 1.
Zohar fails to explicitly teach wherein the plurality of intra-register lanes have a 32-bit width and the extracting comprises extracting four 8-bit data elements from each intra-register lane of the first source register and the second source register. 
In re Rinehart describes that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and In re Rinehart such that the plurality of intra-register lanes have a 32-bit width and the extracting comprises extracting four 8-bit data elements from each intra-register lane of the first source register and the second source register. This would have provided the clearly predictable result of performing the exact same functionality on a different sized register/element.
Regarding claim 14, Zohar teaches:
The data processing apparatus as claimed in claim 1.
Zohar fails to explicitly teach wherein the plurality of intra-register lanes have a 64-bit width and the extracting comprises extracting four 16-bit data elements from each intra-register lane of the first source register and the second source register. 
In re Rinehart describes that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and In re Rinehart such that the plurality of intra-register lanes have a 64-bit width and the extracting comprises extracting four 16-bit data elements from each intra-register lane of the first source register and the second source register. This would have provided the 
Regarding claim 19, Zohar teaches:
The data processing apparatus as claimed in claim 18.
Zohar fails to explicitly teach wherein the plurality of intra-register lanes have a 32-bit width and the extracting comprises extracting two 16-bit floating point data elements from each intra-register lane of the first source register and the second source register. 
In re Rinehart describes that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and In re Rinehart such that the plurality of intra-register lanes have a 32-bit width and the extracting comprises extracting two 16-bit floating point data elements from each intra-register lane of the first source register and the second source register. This would have provided the clearly predictable result of performing the exact same functionality on a different sized register/element.
Regarding claim 20, Zohar teaches:
The data processing apparatus as claimed in claim 18.
Zohar fails to explicitly teach wherein the plurality of intra-register lanes have a 64-bit width and the extracting comprises extracting two 32-bit floating point data 
In re Rinehart describes that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Zohar and In re Rinehart such that the plurality of intra-register lanes have a 64-bit width and the extracting comprises extracting two 32-bit floating point data elements from each intra-register lane of the first source register and the second source register. This would have provided the clearly predictable result of performing the exact same functionality on a different sized register/element.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zohar in view of Examiner’s taking of Official Notice.
Regarding claim 24, Zohar teaches:
An instruction execution environment corresponding to the data processing apparatus of claim 1.
Zohar fails to explicitly teach a virtual machine provided by a computer program executing upon a data processing apparatus, said virtual machine providing an instruction execution environment corresponding to the data processing apparatus of claim 1. However, a virtual machine program stored on a non-transitory computer-readable medium is known in the art. When executed, it allows one to emulate a particular environment within another environment. This allows, for instance, a single .




Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.
Applicant argues a lack of teaching of “each of the first source register and the second source register comprises a plurality of independent intra-register lanes and the processing circuitry is responsive to the control signals to perform the dot product operation independently in each intra-register lane”

Examiner respectfully disagrees. In response to Applicant's arguments that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “independent intra-register lanes” and a “dot product operation”) are not claimed in the ways relied upon to attempt to differentiate from the prior art.  
The claimed “intra-register lanes” are not extensively described within argued claim 1. Applicant has not claimed what the lanes are independent of or at what stages of processing they are independent. Claim 1 recites that the dot product operation is performed “in each intra-register lane”, but the lanes are claimed to be comprised in a register (“each of the first source register and the second source register comprises a plurality of independent intra-register lanes”). If the lanes were only within a register, this would mean that the operation is performed within the register itself. It would not make sense for a register alone (a storage element) to perform an operation. Applicant’s specification does not describe and support a register itself performing a dot product operation. Examiner has therefore interpreted performing an operation “in” these register lanes to mean that the register lanes are used at some point in performing the dot product operation. Claiming that the lanes are “independent” (without describing how they are independent or how the independence affects processing), provides little further limitation to the use of the lanes. So long as a reference teaches register delineations that are independent at some point, it meets the claim. Zohar 
Additionally, the “dot product operation” of claim 1 comprises extracting and multiplying at least two elements (the claim does not define how the extracted data elements are related to the multiplied “pairs”, or how the pairs are multiplied), and summing the results. There are no additional operational steps defining the dot product. Zohar teaches that, for example, A3 is multiplied with B3 independently of another lane such as one including B0. The result of the multiply operation can also summed at least once independently of B0 (see e.g. figs 4-5).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M LINDLOF/Primary Examiner, Art Unit 2183